Title: 26th.
From: Adams, John Quincy
To: 


       I went in the morning to the Sweedish Ambassador’s Hôtel to go with Mr. d’Asp, and see the Abbé Grenet, but I was too late and Mr. d’Asp was gone out, I went to see Mr. Jarvis: and afterwards Count d’Ouradou, at the hôtel de Nassau, Ruë de la Harpe. We agreed to go together to l’Orient. Went to see West, but did not find him at home. Walk’d in the Palais Royal, where I met Mr. Williamos; and as I had sent our carriage back to Auteuil and, it was too late to walk home, I went with him and dined at Mr. Jefferson’s. A few minutes after Dinner, Some Letters came, in from America, and I was inform’d by Mr. J. that the Packet le Courier de L’Orient, which sail’d from New York, the 23d of March, is arrived: Mr. J. and Coll. Humphreys had Letters from Genl. Washington, and a Letter from Mr. Gerry, of Feby. 25th. says, Mr. Adams, is appointed Minister to the Court of London. I believe he will promote the Interests of the United States, as much as any man: but I fear his Duty will induce him to make exertions which may be detrimental to his Health: I wish however it may be otherwise. Were I now to go with him, probably my immediate Satisfaction, might be greater than it will be in returning to America. After having been travelling for these seven years, almost all over Europe, and having been in the world and among Company for three: to return and spend one or two years in the Pale of a College, subjected to all the rules, which I have so long been freed from: then to plunge into the Dry and tedious study of the law; for three years, and afterwards not expect, (however good an Opinion I may have of myself), to bring myself into Notice, under three or four years more; if ever: it is really a Prospect some what discouraging for a youth of my Ambition (for I have Ambition, though I hope its object is laudable).
       
        But still ... Oh! how wretched
        Is that poor Man, that hangs on Princes favours.
       
       or on those of any body else. I am determined that as long as I shall be able to get my own living, in an honorable manner, I will depend upon no one. My father has been so much taken up all his lifetime, with the Interests of the public, that his own fortune has suffered by it: So that his children will have to provide for themselves; which I shall never be able to do, if I loiter away my precious time in Europe; and shun going home untill I am forced to it. With an ordinary share of common Sense, which I hope I enjoy, at least in America, I can live independent and free, and rather than live other wise, I would wish to die, before, the time, when I shall be left at my own Discretion. I have before me a striking example, of the distressing and humiliating Situation a person is reduced to by adopting a different line of Conduct and I am determined not to fall into the same error.
       I came out to Auteuil in the afternoon, with Mr. Jefferson, in his Carriage. Found Mr. Jarvis there. Dr. Franklin has a Letter by the last packet, dated March 22d.
      